 



Exhibit 10.5.1
(ORBITAL LOGO) [y50519y5051903.gif]
ORBCOMM Inc.
2115 Linwood Avenue, Suite 100
Fort Lee, NJ 07024
October 10, 2007
Re: Memorandum of Agreement by and between ORBCOMM Inc. (“ORBCOMM”) and Orbital
Sciences Corporation (“Orbital”) concerning modification to Amendment #1, dated
as of April 21, 2006 (the “Amendment”) of ORBCOMM Concept Demonstration
Communication Payload Procurement Agreement B10LG1192, dated November 3, 2004
(the “Procurement Agreement”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Amendment.
Ladies and Gentlemen:
This Memorandum of Agreement sets forth the parties’ agreement to amend certain
particulars of the Amendment and, in consideration therefore, Orbital shall
deliver and convey to ORBCOMM all right, title, interest and possession to
certain equipment as described below.
The liquidated delay damages set forth under Section 3(i) of the Amendment
associated delivery of Additional Payloads #3, 4, 5 and 6 are amended to
commence on and including the following dates:

     
Additional Payload #3:
  October 4, 2007
Additional Payload (& antenna) #4:
  October 11, 2007 (also includes antenna for PL #3)
Additional Payload (& antenna) #5:
  October 21, 2007
Additional Payload (& antenna) #6:
  The date that is 75 days from the receipt by Orbital of the payload plate.

The restarted liquidated delay damages will be assessed at a rate of $8,500 USD
per payload per day starting on the onset dates shown above. The maximum
liquidated delay damages shall not exceed a cap of $850,000.00 USD as set forth
in the Amendment.
The parties agree that the Holdback Amount of $680,000 under Section 3(vii) of
the Amendment shall be paid by ORBCOMM to a mutually agreeable third party
escrow agent prior to the launch of one or more of the Additional Payloads and
shall be released to ORBCOMM or Orbital, on a pro rata basis, in accordance with
the terms of the Amendment.
AP Milestone #9 shall be split to account for the later delivery of Additional
Payload #6 as follows: Payment for successful completion of delivery of
(i) Additional Payload # 5 and
 
Orbital Sciences Corporation • Space Systems Group • 21839 Atlantic Blvd.,
Dulles, VA 20166 • 703-948-8300

 



--------------------------------------------------------------------------------



 



(ORBITAL LOGO) [y50519y5051903.gif]
antenna shall be $350,000 USD and (ii) Additional Payload #6 and antenna shall
be $150,000 USD.
Finally, Orbital shall deliver and convey to ORBCOMM all right, title, interest
and possession of the EGSE rack of equipment described on attached Schedule 1
(the “EGSE Equipment”) currently in use by Orbital for the purpose of Additional
Payload testing together with the delivery of Additional Payload #5. Orbital
agrees that its representations and warranties set forth in Section 9.1 of the
Procurement Agreement are true and correct with respect to the EGSE Equipment.
Except as expressly modified in this Memorandum of Agreement, all other terms of
the Amendment, including all exhibits thereto, shall remain in full force and
effect.
IN WITNESS WHEREOF, the parties have caused this Memorandum of Agreement to be
executed as of the day and year first written above.

                  ORBCOMM INC.       ORBITAL SCIENCES CORPORATION
 
               
By:
  /s/ John J. Stolte       By:   /s/ Rob Cramer
 
               

                 
Name:
  John J. Stolte       Name:   Rob Cramer
 
               
 
               
Title:
  EVP TECH & OPS       Title:   Director of Contracts
 
               
 
               
Date:
  10/15/07       Date:   10/16/07
 
               

 
Orbital Sciences Corporation • Space Systems Group • 21839 Atlantic Blvd.,
Dulles, VA 20166 • 703-948-8300

 



--------------------------------------------------------------------------------



 



(ORBITAL LOGO) [y50519y5051903.gif]
Schedule 1

                  ITEM   DESCRIPTION   PART NUMER   QTY. #            
1
  EGSE PAYLOAD RACK A ASSEMBLY   S15872030000-01     1  
2
  GPS RECEIVER — SYMMETRICOM   XL-AK     1  
3
  PRECISION C/N GENERATOR — NOISE/COM   UFX-BER-IF1     1  
4
  FREQUENCY COUNTER — FLUKE   PM6685     1  
5
  POWER METER — AGILENT   E4418B     1  
6
  POWER HEAD — AGILENT   E9301H     1  
7
  SPECTRUM ANALYZER — HP/AGILENT   8560B     1  
8
  SIGNAL GENERATOR — AGILENT   E4434B     1  
9
  SIGNAL GENERATOR — AGILENT   E4438C     1  
10
  ACE-360 COMM INTERFACE — ORBITAL   4AA80000132-01     1  
11
  VME RACK MOUNT CHASSIS — SYNERGY   N/A     1  
12
  TORREY MODEM CARD — TORREY SCIENCE   N/A     1  
13
  DSP CARD — SYNERGY   DSP-440     1  
14
  VTI CARD 48V — SYNERGY   N/A     1  
15
  POWER SUPPLY CHASSIS — AGILENT   N6700B     1  
16
  POWER SUPPLY CHASSIS — AGILENT   N6700B     1  
17
  POWER SUPPLY CHASSIS — AGILENT   N6700B     1  
18
  POWER MODULE 0-20V — AGILENT   N6743B     1  
19
  POWER MODULE 0-20V 15A — AGILENT   N6773A     1  
20
  POWER MODULE 0-8V — AGILENT   N6732B     1  
21
  PAYLOAD MONITOR PANEL — ORBITAL   S15872030100-01     1  
22
  EGSE PAYLOAD RACK B ASSEMBLY   S15872030000-01     1  
23
  SIGNAL GENERATOR — HP/AGILENT   8643A     1  
24
  RF SWITCH MATRIX — ORBITAL   S158720303Y0-01     1  
25
  ANTENNA SIMULATOR — ORBITAL   S158720304Y0-01     1  
26
  RF MONITOR PANEL — ORBITAL   S15872030200-01     1  
27
  Sun Workstation w/pasissim and atlas card software   TBD     1  
28
  Sun Keyboard   TBD     1  

 
Orbital Sciences Corporation • Space Systems Group • 21839 Atlantic Blvd.,
Dulles, VA 20166 • 703-948-8300

 



--------------------------------------------------------------------------------



 



(ORBITAL LOGO) [y50519y5051903.gif]

                 
29
  Sun Mouse   TBD     1  
30
  Sun Monitor   TBD     1  
31
  Desktop PC w/Labview license and Orbital Labview software   TBD     1  
32
  PC Keyboard   TBD     1  
33
  PC Mouse   TBD     1  
34
  PC Monitor   TBD     1  
35
  PAYLOAD EXTERNAL POWER INTERFACE CABLE   S15872036200-01     1  
36
  PAYLOAD EXTERNAL DATA INTERFACE CABLE   S15872036000-01     1  
37
  [Removed]            
38
  RF TEST PORT CABLES   TBD     3  

 
Orbital Sciences Corporation • Space Systems Group • 21839 Atlantic Blvd.,
Dulles, VA 20166 • 703-948-8300

 